               Case 2:20-cv-00893-JCC Document 7 Filed 06/23/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    CANDACE ERMELS, as guardian
      for W.P.B.
 9                                                          CASE NO. C20-0893-JCC
                                     Plaintiff,
10
              v.                                            ORDER GRANTING APPLICATION TO
11                                                          PROCEED IN FORMA PAUPERIS
      SHORELINE SCHOOL DISTRICT,
12
                                     Defendant.
13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 6) is GRANTED. The Clerk of the Court is directed

17   to send a copy of this Order to plaintiff and to the assigned District Judge.

18          DATED this 23rd day of June, 2020.

19

20                                                         A
                                                           Mary Alice Theiler
21                                                         United States Magistrate Judge

22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
